Matter of Ahdawantazalam A. v Georgilia A. (2018 NY Slip Op 06982)





Matter of Ahdawantazalam A. v Georgilia A.


2018 NY Slip Op 06982


Decided on October 18, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2018

Richter, J.P., Manzanet-Daniels, Kapnick, Kern, Moulton, JJ.


7383

[*1]In re Ahdawantazalam A., Petitioner-Appellant,
vGeorgilia A., Respondent-Respondent.


Ahdawantazalam A., appellant pro se.
Kenneth M. Tucillo, Hastings on Hudson, attorney for the child.

Appeal from order, Family Court, New York County (Gail A. Adams, Referee), entered on or about June 19, 2017, which, after a trial, awarded sole legal and physical custody of the subject child to respondent mother, unanimously dismissed, as moot, without costs.
During the pendency of this appeal the subject child has reached the age of majority and, accordingly, can no longer be the subject of a custody order (see Matter of Darisa D. v Bienvenida D., 26 AD3d 222, 222-223 [1st Dept 2006]). Further, the exception to the mootness doctrine does not apply here, as the issues involved in a custody dispute will not typically evade review (see e.g. Matter of Chenier v Richard W., 82 NY2d 830, 832 [1993]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2018
CLERK